DETAILED ACTION
This office action is in response to the After Final amendment filed on August 17, 2022. Claims 1-9 and 11 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed August 17, 2022, with respect to amended claim 1 have been fully considered and are persuasive.  The previous rejection has been overcome and thus is hereby withdrawn. 
Allowable Subject Matter
Claims 1-9 and 11 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a sleeve assembly for a shear wrench. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; the locking sleeve being coupled to the output sleeve in a manner which permits the locking sleeve to rotate between first and second rotational positions relative to the output sleeve, the locking sleeve having circumferentially arranged locking projections or grooves which interlock with locking projections or grooves which cooperate with the second set of circumferentially arranged locking features of the transmission sleeve upon rotating the locking sleeve between the first and second rotational positions when the locking features of the output sleeve and the first set of locking features of the transmission sleeve are interlocked whereby axial movement between the output sleeve and the transmission sleeve is restricted., together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art consists of Nishimiya et al. (2017/0157752), Barnes (6123157), Junkers (WO2018/160230, previously cited) and Collier (2009/0211407). 
Nishimiya et al. disclose a sleeve assembly for a shear wrench tool comprising: an output sleeve (55) configured to mate with a nut to facilitate winding of the nut
onto a threaded bolt and having a plurality of circumferentially arranged locking
features (551) for interlocking with those (171) of a transmission sleeve (17), the transmission sleeve transferring torque between the output sleeve and at least one feature (planet gear) of a shear wrench tool transmission section the transmission sleeve having a first set of circumferentially arranged locking features (171) for interlocking with the locking features of the output sleeve (paragraph 37) and a second set of circumferentially arranged locking features (see rear portion of 17 connected with 18) for cooperating with a locking sleeve (18), but lacks, the locking sleeve being coupled to the output sleeve in a manner which permits the locking sleeve to rotate between first and second rotational positions relative to the output sleeve, the locking sleeve having circumferentially arranged locking projections or grooves which interlock with locking projections or grooves which cooperate with the second set of circumferentially arranged locking features of the transmission sleeve upon rotating the locking sleeve between the first and second rotational positions when the locking features of the output sleeve and the first set of locking features of the transmission sleeve are interlocked whereby axial movement between the output sleeve and the transmission sleeve is restricted. 
Barnes discloses a sleeve assembly for a shear wrench tool comprising: an output sleeve (42, Figure 2) configured to mate with a nut to facilitate winding of the nut onto a threaded bolt and having a plurality of circumferentially arranged locking features (formed from outer 74 engaging with element 70, inner 74 engaging with element 35 and inner square portion of 42 engaging with element 34, Figures 1 and 2) for interlocking with those (at 35 and the outer square 34) of a transmission sleeve (100), the transmission sleeve transferring torque between the output sleeve and at least one feature (30, Figure 2) of a shear wrench tool transmission section the transmission sleeve having a first set of circumferentially arranged locking features (35) for interlocking with the locking features (inner 74 engaging with element 35) of the output sleeve and a second set of circumferentially arranged locking features (square portions 34) for cooperating (see inner square portion of 18 engaging with outer square portion 34, Figure 2) with a locking sleeve (14/18), the locking sleeve being coupled to the output sleeve in a manner which permits the locking sleeve to rotate between first and second rotational positions relative to the output sleeve (when screw 70 is not tightened), but lacks, the locking sleeve having circumferentially arranged locking features which cooperate with the second set of circumferentially arranged locking features of the transmission sleeve upon rotating the locking sleeve between the first and second rotational positions when the locking features of the output sleeve and the first set of locking features of the transmission sleeve are interlocked whereby axial movement between the output sleeve and the transmission sleeve is restricted.
Junkers discloses a sleeve assembly for a shear wrench tool comprising: an output sleeve (17, Figure 5c) configured to mate with a nut to facilitate winding of the nut onto a threaded bolt and having a plurality of circumferentially arranged locking features (formed as the threads of 17 engaging with threads of element 18a, Figure 5c) for interlocking with those (outer threads of element 18a) of a transmission sleeve (18a), the transmission sleeve transferring torque between the output sleeve and at least one feature (threads on lower part of 10a, Figure 12b) of a shear wrench tool transmission section the transmission sleeve having a first set of circumferentially arranged locking features (outer threads of element 18a) for interlocking with the locking features of the output sleeve and a second set of circumferentially arranged locking features (inner threads of element 18a) for cooperating with a locking sleeve (formed as the lower end of 10a that engages with 18a, Figure 12b), but lacks, the locking sleeve being coupled to the output sleeve in a manner which permits the locking sleeve to rotate between first and second rotational positions relative to the output sleeve, the locking sleeve having circumferentially arranged locking features which cooperate with the second set of circumferentially arranged locking features of the transmission sleeve upon rotating the locking sleeve between the first and second rotational positions when the locking features of the output sleeve and the first set of locking features of the transmission sleeve are interlocked whereby axial movement between the output sleeve and the transmission sleeve is restricted.
Collier discloses a sleeve assembly for a shear wrench tool comprising: an output sleeve (12, Figure 1) configured to mate with a nut to facilitate winding of the nut onto a threaded bolt and having a plurality of circumferentially arranged locking features (formed as the protrusions extending into element 16) for interlocking with those (formed as the spaces of 16 that receive the fingers of 12) of a transmission sleeve (16), the transmission sleeve transferring torque between the output sleeve and at least one feature (46) of a shear wrench tool transmission section the transmission sleeve having a first set of circumferentially arranged locking features (formed as the spaces and protrusions of 16 that receive the protrusions of 12) for interlocking with the locking features of the output sleeve (Figure 1) and a second set of circumferentially arranged locking features (formed as the rear protrusions) for cooperating with a locking sleeve (18), but lacks, the locking sleeve being coupled to the output sleeve in a manner which permits the locking sleeve to rotate between first and second rotational positions relative to the output sleeve, the locking sleeve having circumferentially arranged locking features which cooperate with the second set of circumferentially arranged locking features of the transmission sleeve upon rotating the locking sleeve between the first and second rotational positions when the locking features of the output sleeve and the first set of locking features of the transmission sleeve are interlocked whereby axial movement between the output sleeve and the transmission sleeve is restricted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723